DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 – 4 and 16 – 31 are objected to because of the following informalities:  
Claims 2 – 4 and 16 – 31, line 1, “A bearing monitoring system” should read - - The bearing monitoring system - -. 
Claim 19, line 4, “strain signal period” should read - - a strain signal period - -.
Claim 22, line 2, “the amplitude” should read - - an amplitude - -. 
Claim 26, line 2, “its sensitivity” should read - - the force sensor sensitivity - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the phase of the strain signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the phase of events" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "those acceleration events" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the period between acceleration events" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the phase of acceleration events" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the defect angular position" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the defect position" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
22 recites the limitation "the load" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the defect" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 4 and 6 – 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including using the strain signals to synchronize the acceleration signals to rolling element pass events; and generating on or more signals indicative of bearing condition base on the synchronized signals.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.